NO. 12-09-00273-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

TERRY GARNER, JR.,                                         §    APPEAL FROM THE 145TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    NACOGDOCHES COUNTY, TEXAS


                                         MEMORANDUM OPINION
                                                  PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant and
his counsel. No decision having been delivered by this court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered September 23, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)